               Case 5:17-cr-00390-JS Document 260 Filed 12/20/18 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :
                                              :     CRIMINAL NO. 17-390-02
          v.                                  :
                                              :
EDWIN PAWLOWSKI,                              :
SCOTT ALLINSON                                :


     MOTION FOR RECONSIDERATION AND REQUEST FOR EVIDENTIARY
     HEARING ON DEFENDANTS’ MOTION TO COMPEL POST CONVICTION
                    DISCOVERY/BRADY MATERIAL


          Defendant, Scott Allinson, by and through undersigned counsel, hereby submits this

Motion for Reconsideration and Request for Evidentiary Hearing on Defendants’ Motion to

Compel Post Conviction Discovery/Brady Material, and in support thereof, states the following:

          1.      On October 22, 2018, Defendant Pawlowski filed a Motion to Compel Post

Conviction Discovery/Brady Material (“Brady Motion”) in which Mr. Allinson subsequently

joined.

          2.      The Government filed a response to the Brady Motion relying primarily upon bald

assertions of what data it claims was or was not in its possession, what evidence it chose to

examine or not examine, and pointing to a 64-page excel spreadsheet containing a list of bates

numbers as arguably foreclosing the arguments raised by Defendants in the Brady Motion.

          3.      The Court in its Order and Memorandum denying the Brady Motion indicated

that, since Defendants did not file a reply brief, Defendants “do[] not appear to contest the

Government’s representations”. We respectfully submit, on behalf of Mr. Allinson, that is not

the case.
            Case 5:17-cr-00390-JS Document 260 Filed 12/20/18 Page 2 of 6



       4.      Of note, this Court’s policies and procedures instruct counsel that replies to non-

dispositive motions may only be filed with leave of Court. Accordingly, the absence of a reply

should not be construed as a concession or agreement with the representations of an opposing

party’s responsive pleading and was not intended as such on behalf of Mr. Allinson in the instant

motion.

       5.      The pretrial discovery in this case was staggering – involving in excess of ten

terabytes of data, hundreds of thousands of documents and tedious volumes of audio-visual

recordings. Based upon the sheer volume of underlying data that the defense must sift through in

order to evaluate the Government’s representations, Mr. Allinson requests that an evidentiary

hearing be scheduled that provides adequate time for the defense to verify that the discovery the

Government claims was produced was actually produced, to examine on the record the

Government’s claims about what was and was not “in its possession” for purposes of Brady

disclosures, and to obtain and review any such material that was improperly withheld pretrial.

       6.      The Government’s response posited a novel theory of what constitutes data “in its

possession” by arguing that even though it seized certain devices, since it did not “examine” the

data contained on those devices, that content – therefore – was not in its possession. The

Government cited zero authority for this proposition that runs far afoul of the spirit and aim of

Brady v. Maryland, 373 U.S. 83 (1963) and its progeny.

       7.      Examples of devices that the Government claims it did not examine and,

therefore, cannot be said to have had possession of the contents, include a cell phone utilized by

Sam Ruchlewicz and a personal computer used by Michael Fleck – devices belonging to the two

key Government cooperators and the very lynchpins of the Government’s entire case against Mr.

Allinson.


                                                 2
            Case 5:17-cr-00390-JS Document 260 Filed 12/20/18 Page 3 of 6



       8.      It is the trial prosecutor’s duty to learn of Brady information. The law is well-

settled that a prosecutor’s Brady disclosure obligation is not limited to information of which a

prosecutor has actual knowledge – rather, a prosecutor has a nondelegable “duty to learn of”

Brady information in the case. Kyles v. Whitley, 514 U.S. 419, (1995).

       9.      To adopt the Government’s position here would embrace a perverse incentive for

a prosecutor to shield him/herself from Brady information that may be exculpatory to the defense

or valuable impeachment materials. See United States v. Brooks, 966 F.2d 1500, 1502 (D.C. Cir.

1992). Such a ruling “would be inviting and placing a premium on conduct unworthy of

representatives of the United States Government.” United States v. Perdomo, 929 F.2d 967, 970

(3d Cir. 1991)(quoting Calley v. Callaway, 519 F.2d 184, 223 (5th Cir.1975)).

       10.     This Court should not condone any prosecutorial tactic that involves turning a

blind eye to personal devices containing potentially vast amounts of data used and maintained by

its star undercover cooperators during the exact time period that those individuals were working

hand-in-hand with federal agents in a sting operation targeting both Defendants. Instead, this

Court should uphold the principle that, “’in the interests of inherent fairness,’ the prosecution is

obligated to produce certain evidence actually or constructively in its possession or accessible to

it.” Perdomo, 929 F.2d at 970 (citing United States v. Auten, 632 F.2d 478, 481 (5th Cir. 1980)

(quoting Calley, 519 F.2d at 223)).

       11.      The potential materiality of the content from these devices is immediately

apparent and undisputable as to Scott Allinson. Virtually the entire case against Mr. Allinson

depended upon surreptitiously recorded audio video files orchestrated by Ruchlewicz, Fleck and

federal agents. Indeed, the only Government witness to provide first-hand testimony against Mr.

Allinson was Sam Ruchlewicz. All other evidence relied upon by the Government in its case


                                                  3
          Case 5:17-cr-00390-JS Document 260 Filed 12/20/18 Page 4 of 6



against Mr. Allinson was in the form of agent testimony or the audio/video exhibits entered

through Sam Ruchlewicz or the agent.

       12.     Another example of records sought by the Brady Motion include certain records

maintained by Sam Ruchlewicz for the time period between April and July 2, 2015 – a critical

time period for the charges against Mr. Allinson. The operative time period charged in the

Indictment for the substantive bribery charge (Count Nineteen) was February 2015 through June

2015. In its response to the Brady Motion, the Government asserts that it produced this

particular category of records but only through April 2015, with no explanation or basis for the

absence of records subsequent to that date. It is undisputed that Ruchlewicz continued his

cooperation and coordination with federal agents during this critically relevant time period.

       13.     As further evidence of the materiality of records maintained by Ruchlewicz

during the April through June 2015 time period – the singular and only meeting between Mr.

Allinson and his alleged coconspirator, then Mayor Pawlowski, took place on May 20, 2015.

The contributions upon which the Government based its bribery theory against Mr. Allinson

were made in June 2015. Any records or devices maintained by Sam Ruchlewicz during this

critical time period, encompassing the seminal factual events identified in the Indictment

squarely fall within the Government’s obligation to identify and disclose Brady materials to the

defense – whether or not the Government chose to examine the contents.

       14.     “By requiring the prosecutor to assist the defense in making its case, the Brady

rule represents a limited departure from a pure adversary model.” United States v. Bagley, 473

U.S. 667, 675 n.6 (1985). This is because “the prosecutor’s role transcends that of an adversary:

the prosecutor ‘is the representative not of an ordinary party to a controversy, but of a




                                                  4
          Case 5:17-cr-00390-JS Document 260 Filed 12/20/18 Page 5 of 6



sovereignty…whose interest…in a criminal prosecution is not that it shall win a case, but that

justice shall be done.’” Id. (quoting Berger v. United States, 295 U.S. 78, 88 (1935)).

       15.     For all of the above reasons, and those set forth in the Brady Motion, we

respectfully ask that the Court reconsider its decision denying Defendants’ request to compel

post-conviction discovery and, further, respectfully ask this Court to enter an Order scheduling

an evidentiary hearing and oral argument on the fundamental legal and factual issues raised by

the instant Motion.

                                             Respectfully submitted,

                                             COZEN O’CONNOR

                                             By:     /s/ Megan S. Scheib
                                                     Megan S. Scheib
                                                     One Liberty Place
                                                     1650 Market Street, Suite 2800
                                                     Philadelphia, PA 19103
                                                     (215) 665-2000
                                                     Attorney for Defendant Scott Allinson




                                                5
         Case 5:17-cr-00390-JS Document 260 Filed 12/20/18 Page 6 of 6




                               CERTIFICATE OF SERVICE
       I certify that on December 20, 2018, a true and correct copy of the foregoing was served

via ECF on the following:


                                   Michelle L. Morgan, Esq.
                                    Antony J. Wzorek, Esq.
                              Office of the United States Attorney
                                615 Chestnut Street, Suite 1250
                                    Philadelphia, PA 19106
                                 michelle.morgan2@usdoj.gov
                                  anthony.wzorek@usdoj.gov

                                     Jack McMahon, Esq.
                                  139 North Croskey Street
                                    Philadelphia, PA 19103
                                 mcmahonlaw@hotmail.com
                            Counsel for Defendant Edwin Pawlowski


                                                   /s/ Megan S. Scheib
                                                   Megan S. Scheib, Esq.
                                                   Attorney for Defendant Scott Allinson




                                               6
